DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/04/2022 has been entered.
Claims 1-16 and 43-58 are currently pending in this application.  Claims 2, 4-6, 8-14, 16 and 54 have been withdrawn from further consideration.  Claims 1, 3, 7, 15, 43-53 and 55-58 are being treated on the merits.  
Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 10/04/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features: 
"defining a plurality of anchor points on the support structure" and "winding a second continuous thread around the plurality of anchor points defined on the support structure and around the sole structure" as recited in claim 1, 
"providing a plurality of anchor points in the heel portion" as recited in claim 7;
" winding a third continuous thread around the plurality of anchor points of the support structure and around the sole structure" as recited in claim 15,
"defining a plurality of first anchor points on a first region of the support structure" and "winding a second continuous thread around the plurality of first anchor points defined on the support structure, and around the sole structure" as recited in claim 43, 
"defining a plurality of second anchor points on a second region of the support structure and winding a third continuous thread around the plurality of second anchor points and around the sole structure" as recited in claim 46,
"defining a plurality of first anchor points on the support structure" and "winding a second continuous thread around the plurality of first anchor points on the support structure and around the sole structure" as recited in claim 49;
"defining a plurality of second anchor points on the heel region and winding a third continuous thread around the plurality of second anchor points and around the sole structure" as recited in claim 53. 
The above claimed features with respect to anchor points on the support structure must be shown or the feature(s) canceled from the claim(s).  It is noted that the elected Fig. 32 and related Fig. 30 fail to show winding a continuous thread around any anchor points defined on a support structure, i.e., a shoe last.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 1, there is no antecedent basis for the elected species in the specification for "defining a plurality of anchor points on the support structure" and "winding a second continuous thread around the plurality of anchor points defined on the support structure and around the sole structure"; 
In claim 1, there is no antecedent basis for the elected species in the specification for "wherein the first continuous thread is non-self-intersecting and extends from a forefoot region to a heel region";
In claim 7, there is no antecedent basis for the elected species in the specification for "providing a plurality of anchor points in the heel portion";
In claim 15, there is no antecedent basis for the elected species in the specification for "winding a third continuous thread around the plurality of anchor points of the support structure and around the sole structure";
In claim 43, there is no antecedent basis for the elected species in the specification for "defining a plurality of first anchor points on a first region of the support structure" and "winding a second continuous thread around the plurality of first anchor points defined on the support structure, and around the sole structure";
In claim 43, there is no antecedent basis for the elected species in the specification for "wherein the first continuous thread is non-self-intersecting and extends from a forefoot region to a heel region";
In claim 46, there is no antecedent basis for the elected species in the specification for "defining a plurality of second anchor points on a second region of the support structure and winding a third continuous thread around the plurality of second anchor points and around the sole structure";
In claim 49, there is no antecedent basis for the elected species in the specification for "defining a plurality of first anchor points on the support structure" and "winding a second continuous thread around the plurality of first anchor points on the support structure and around the sole structure";
In claim 49, there is no antecedent basis for the elected species in the specification for "wherein the first continuous thread is non-self-intersecting and extends from a forefoot region to a heel region";
In claim 53, there is no antecedent basis for the elected species in the specification for "defining a plurality of second anchor points on the heel region and winding a third continuous thread around the plurality of second anchor points and around the sole structure". 
Claim Objections
Claims 44, 48 and 52 are objected to because of the following informalities:
In claim 44, line 2, "the exterior surface" should read "an exterior surface" as it is the first time the limitation is recited;
In claim 48, line 2, "the exterior surface" should read "an exterior surface" as it is the first time the limitation is recited;
In claim 52, line 2, "the exterior surface" should read "an exterior surface" as it is the first time the limitation is recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 56 recites the limitation "wherein the second continuous thread is wound in a first direction along the midfoot region, and in a second direction along the heel region".  However, the original disclosure fails to set forth such a feature.  It is noted that para. 0098 describes that "one or more continuous strands 1128 that extend in a first direction and one or more continuous strands 1118 that extend in a second direction that is different from the first direction".  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 7, 15, 43-53 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over La O' (US 2018/0271216 A1).  
	Regarding claim 1, La O', in a first embodiment, discloses a method of manufacturing an article of footwear (a method of forming a shoe upper 15; figs. 3A, 3F, 25A-25B; paras. 0056, 0068, 0093; claim 1), the method comprising: 
providing a sole structure (sole 20; figs. 3A, 3F; paras. 0056-0057) and a support structure (a support structure, which is a shoe last 650; fig. 25A; paras. 0005, 0093; claim 1), the sole structure defining an exterior surface (facing the ground when in use; figs. 3A, 3F; para. 0056); 
winding a first continuous thread (a first thread 100; figs. 3A, 25A-25B; paras. 0051, 0056, 0093; claims 1, 13) around the support structure to at least partially define an upper (upper 15; figs. 3A, 25A-25B; paras. 0056, 0093; claim 1); 
securing the first continuous thread (the first thread is treated to be fixedly held in a wound arrangement; fig. 25C; paras. 0005, 0093; claim 1); 
defining a plurality of anchor points on the support structure (directly or indirectly defining a plurality of anchor points on the shoe last 650 for further winding at least a second thread around the shoe last in specific regions 30, 35; figs. 3F, 25B; paras. 0059, 0093; claim 14); 
winding a second continuous thread (winding a second thread 117; figs. 3F, 25B; paras. 0051, 0059; claim 14) around the plurality of anchor points defined on the support structure (around the shoe last in midfoot portion 30 and overlapping upper 15; figs. 3F, 25B; para. 0059; claim 14); and 
securing the second continuous thread (paras. 0059, 0081, 0101),
wherein the first continuous thread is non-self-intersecting and extends from a forefoot region to a heel region (the first thread 100 is wound in a spiral arrangement with adjacent parallel thread portions from a toe portion to a heel portion; figs. 3A, 25A-25B; paras. 0056, 0093; claim 18). 
La O', in the first embodiment, does not disclose winding the second continuous thread around the sole structure so that the second continuous thread extends from the support structure to the sole structure.  However, La O', in a second embodiment, teaches winding a second continuous thread (fiber 305; fig. 8; para. 0068) around both the upper (upper 15; fig. 8; para. 0068) and the sole structure (sole 20; fig. 8; para. 0068) so that the second continuous thread extends from the support structure to the sole structure (fig. 8; para. 0068).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by La O' in the first embodiment, with winding the second continuous thread around the sole structure so that the second continuous thread extends from the support structure to the sole structure as taught by La O' in the second embodiment, in order to provide the benefits of providing traction elements for the sole, providing enhanced support regions for the shoe, and/or providing a unique aesthetic for the shoe (La O'; para. 0068).
Regarding claim 3, La O' discloses the method of claim 1 and further discloses the method further comprising providing a thread supply system (a fiber delivery system; para. 0006; claim 1), wherein the thread supply system is configured to provide the first continuous thread (para. 0006; claim 1).  
Regarding claim 7, La O' discloses the method of claim 1, and further discloses wherein the support structure comprises at least a portion of a shoe last that defines a forefoot portion, a midfoot portion, and a heel portion (see shoe last 650; fig. 25A; paras. 0006, 0093), and wherein the method further comprises providing a plurality of anchor points in the heel portion (directly or indirectly providing a plurality of anchor points on the shoe last 650 for winding the second thread around the shoe last in heel portion 35; see figs. 3F, 25B; paras. 0059, 0093; claim 14).  
Regarding claim 15, La O' discloses the method of claim 1, and further discloses the method further comprising winding a third continuous thread (at least a second thread including a third thread 117; see figs. 3F, 25B; paras. 0059, 0093; claim 14) around the plurality of anchor points of the support structure and around the sole structure (see figs. 3F, 25B; paras. 0059, 0093; claim 14).  
Regarding claim 43, La O', in a first embodiment, discloses a method of manufacturing an article of footwear (a method of forming a shoe upper 15; figs. 3A-3F, 25A-25B; paras. 0056, 0093; claim 1), the method comprising: 
providing a support structure (a support structure, which is a shoe last 650; fig. 25A; paras. 0005, 0093; claim 1) and a sole structure (sole 20; figs. 3A, 3F; paras. 0056-0057), the support structure including a forefoot region, a midfoot region, and a heel region (see fig. 25A; para. 0093); 
winding a first continuous thread (a first thread 100; figs. 3A, 25A-25B; paras. 0051, 0056, 0093; claims 1, 13) around the support structure to at least partially define an upper (upper 15; figs. 3A, 25A-25B; paras. 0056, 0093; claim 1);
defining a plurality of first anchor points on a first region of the support structure (directly or indirectly defining a plurality of anchor points on the shoe last 650 for further winding at least a second thread 130 around the shoe last in heel region 35; figs. 3F, 25B; paras. 0059, 0093; claim 14); and 
winding a second continuous thread (winding a second thread 130; figs. 3F, 25B; paras. 0051, 0059; claim 14) around the plurality of first anchor points on the support structure (around the shoe last in heel portion 35 and overlapping upper 15; figs. 3F, 25B; para. 0059; claim 14), 
wherein the first continuous thread is non-self-intersecting along the forefoot region, the midfoot region, or the heel region (the first thread 100 is wound in a spiral arrangement with adjacent parallel thread portions from a toe portion to a heel portion; figs. 3A, 25A-25B; paras. 0056, 0093; claim 18). 
La O', in the first embodiment, does not disclose winding the second continuous thread around the sole structure.  However, La O', in a second embodiment, teaches winding a second continuous thread (fiber 305; fig. 8; para. 0068) around both the upper (upper 15; fig. 8; para. 0068) and the sole structure (sole 20; fig. 8; para. 0068).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by La O' in the first embodiment, with winding the second continuous thread around the sole structure as taught by La O' in the second embodiment, in order to provide the benefits of providing traction elements for the sole, providing enhanced support regions for the shoe, and/or providing a unique aesthetic for the shoe (La O'; para. 0068).
Regarding claim 44, La O' discloses the method of claim 43, and further discloses wherein the second continuous thread adheres to a surface of the upper (bonded to upper 15; paras. 0081, 0101) and an exterior surface of the sole structure (bonded to sole 20; referencing fig. 8; para. 0068, 0081, 0101).  
Regarding claim 45, La O' discloses the method of claim 43, and further discloses wherein the second continuous thread is configured to couple the upper to the sole structure (referencing fig. 8; para. 0068).  
Regarding claim 46, La O' discloses the method of claim 43, and further discloses the method further comprising defining a plurality of second anchor points on a second region of the support structure (directly or indirectly providing a plurality of anchor points on the shoe last 650 for winding a third thread 117 around the shoe last in midfoot portion 30; see figs. 3F, 25B; paras. 0059, 0093; claim 14) and winding a third continuous thread (at least a second thread including a third thread 117; see figs. 3F, 25B; paras. 0059, 0093; claim 14) around the plurality of second anchor points and around the sole structure (see figs. 3F, 8, 25B; paras. 0059, 0068, 0093; claim 14).  
Regarding claim 47, La O' discloses the method of claim 43, and further discloses wherein the first continuous thread extends from a front distal end of the support structure to a rear distal end of the support structure (see figs. 3A, 25B).  
Regarding claim 48, La O' discloses the method of claim 43, and further discloses wherein the second continuous thread defines a textured surface along an exterior surface of the sole structure (second thread 130 would around guide channels 310 of sole 20, thereby defining a textured surface along an exterior surface of sole 20; fig. 8; para. 0068).  
Regarding claim 49, La O', in a first embodiment, discloses a method of manufacturing an article of footwear (a method of forming a shoe upper 15; figs. 3A, 3F, 25A-25B; paras. 0056, 0068, 0093; claim 1), the method comprising: 
providing a support structure (a support structure, which is a shoe last 650; fig. 25A; paras. 0005, 0093; claim 1) and a sole structure (sole 20; figs. 3A, 3F; paras. 0056-0057), the support structure including a forefoot region, a midfoot region, and a heel region (see fig. 25A; para. 0093); 
winding a first continuous thread (a first thread 100; figs. 3A, 25A-25B; paras. 0051, 0056, 0093; claims 1, 13) around the support structure (shoe last 650; figs. 25A-25B; para. 0093), the first continuous thread at least partially covering the forefoot region, the midfoot region, and the heel region of the support structure to at least partially define an upper (upper 15; figs. 3A, 25A-25B; paras. 0056, 0093; claim 1); 
defining a plurality of first anchor points on the support structure (directly or indirectly defining a plurality of anchor points on the shoe last 650 for further winding at least a second thread around the shoe last in midfoot region 30; figs. 3F, 25B; paras. 0059, 0093; claim 14); and 
winding a second continuous thread (winding a second thread 130; figs. 3F, 25B; paras. 0051, 0059; claim 14) around the plurality of first anchor points on the support structure (around the shoe last in heel portion 35 and overlapping upper 15; figs. 3F, 25B; para. 0059; claim 14), and 
wherein the first continuous thread is non-self-intersecting along the forefoot region, the midfoot region, or the heel region (the first thread 100 is wound in a spiral arrangement with adjacent parallel thread portions from a toe portion to a heel portion; figs. 3A, 25A-25B; paras. 0056, 0093; claim 18).  
La O', in the first embodiment, does not disclose winding the second continuous thread around the sole structure, wherein the second continuous thread couples the upper to the sole structure.  However, La O', in a second embodiment, teaches winding a second continuous thread (fiber 305; fig. 8; para. 0068) around both the upper (upper 15; fig. 8; para. 0068) and the sole structure (sole 20; fig. 8; para. 0068), wherein the second continuous thread couples the upper to the sole structure (fig. 8; para. 0068).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by La O' in the first embodiment, with winding the second continuous thread around the sole structure, wherein the second continuous thread couples the upper to the sole structure as taught by La O' in the second embodiment, in order to provide the benefits of providing traction elements for the sole, providing enhanced support regions for the shoe, and/or providing a unique aesthetic for the shoe (La O'; para. 0068).
Regarding claim 50, La O' discloses the method of claim 49, and further discloses wherein the second continuous thread adheres to the upper (bonded to upper 15; paras. 0081, 0101) and the sole structure (bonded to sole 20; referencing fig. 8; para. 0068, 0081, 0101).  
Regarding claim 51, La O' discloses the method of claim 49, and further discloses wherein the first continuous thread substantially covers an outer surface of the support structure (see figs. 3A, 25B).  
Regarding claim 52, La O' discloses the method of claim 49, and further discloses wherein the second continuous thread defines a textured surface along an exterior surface of the sole structure (second thread 130 would around guide channels 310 of sole 20, thereby defining a textured surface along an exterior surface of sole 20; fig. 8; para. 0068).  
Regarding claim 53, La O' discloses the method of claim 49, and further discloses the method further comprising defining a plurality of second anchor points on the heel region (directly or indirectly providing a plurality of anchor points on the shoe last 650 for winding a third thread 130 around the shoe last in heel portion 35; see figs. 3F, 25B; paras. 0059, 0093; claim 14) and winding a third continuous thread (at least a second thread including a third thread 130; see figs. 3F, 25B; paras. 0059, 0068, 0093; claim 14) around the plurality of second anchor points and around the sole structure (see figs. 3F, 8, 25B; paras. 0059, 0068, 0093; claim 14).  
Regarding claim 55, La O' discloses the method of claim 49, and further discloses the method further comprising providing a thread supply system (a fiber delivery system; para. 0006; claim 1), wherein the thread supply system is configured to provide the first continuous thread (para. 0006; claim 1).  
Regarding claim 56, La O' discloses the method of claim 49, and further discloses wherein the second continuous thread is wound in a first direction along the midfoot region, and in a second direction along the heel region (the at least one second thread is a single second thread; fig. 3F; paras. 0059, 0068; claim 14).  
Regarding claim 57, La O' discloses the method of claim 1, and further discloses wherein the support structure (last 650; fig. 25A) comprises a forefoot region, a midfoot region, and a heel region (see fig. 25A), wherein the first continuous thread covers at least a portion of each of the forefoot region, the midfoot region, and the heel region (see fig. 25B).  
Regarding claim 58, La O' discloses the method of claim 1, and further discloses wherein the second continuous thread adheres to the upper (bonded to upper 15; paras. 0081, 0101) and to the exterior surface of sole structure (bonded to sole 20; referencing fig. 8; paras. 0068, 0081, 0101), and wherein the second continuous thread is configured to couple the upper to the sole structure (referencing fig. 8; para. 0068).
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Applicant's arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732